Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 1 of 113 PageID #:6




                                                                     EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 2 of 113 PageID #:7




                                                                     EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 3 of 113 PageID #:8




                                                                     EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 4 of 113 PageID #:9




                                                                     EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 5 of 113 PageID #:10




                                                                     EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 6 of 113 PageID #:11




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 7 of 113 PageID #:12




                                                                     EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 8 of 113 PageID #:13




                                                                     EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 9 of 113 PageID #:14




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 10 of 113 PageID #:15




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 11 of 113 PageID #:16




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 12 of 113 PageID #:17




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 13 of 113 PageID #:18




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 14 of 113 PageID #:19




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 15 of 113 PageID #:20




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 16 of 113 PageID #:21




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 17 of 113 PageID #:22




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 18 of 113 PageID #:23




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 19 of 113 PageID #:24




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 20 of 113 PageID #:25




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 21 of 113 PageID #:26




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 22 of 113 PageID #:27




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 23 of 113 PageID #:28




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 24 of 113 PageID #:29




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 25 of 113 PageID #:30




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 26 of 113 PageID #:31




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 27 of 113 PageID #:32




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 28 of 113 PageID #:33




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 29 of 113 PageID #:34




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 30 of 113 PageID #:35




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 31 of 113 PageID #:36




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 32 of 113 PageID #:37




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 33 of 113 PageID #:38




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 34 of 113 PageID #:39




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 35 of 113 PageID #:40




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 36 of 113 PageID #:41




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 37 of 113 PageID #:42




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 38 of 113 PageID #:43




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 39 of 113 PageID #:44




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 40 of 113 PageID #:45




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 41 of 113 PageID #:46




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 42 of 113 PageID #:47




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 43 of 113 PageID #:48




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 44 of 113 PageID #:49




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 45 of 113 PageID #:50




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 46 of 113 PageID #:51




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 47 of 113 PageID #:52




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 48 of 113 PageID #:53




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 49 of 113 PageID #:54




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 50 of 113 PageID #:55




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 51 of 113 PageID #:56




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 52 of 113 PageID #:57




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 53 of 113 PageID #:58




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 54 of 113 PageID #:59




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 55 of 113 PageID #:60




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 56 of 113 PageID #:61




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 57 of 113 PageID #:62




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 58 of 113 PageID #:63




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 59 of 113 PageID #:64




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 60 of 113 PageID #:65




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 61 of 113 PageID #:66




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 62 of 113 PageID #:67




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 63 of 113 PageID #:68




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 64 of 113 PageID #:69




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 65 of 113 PageID #:70




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 66 of 113 PageID #:71




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 67 of 113 PageID #:72




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 68 of 113 PageID #:73




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 69 of 113 PageID #:74




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 70 of 113 PageID #:75




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 71 of 113 PageID #:76




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 72 of 113 PageID #:77




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 73 of 113 PageID #:78




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 74 of 113 PageID #:79




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 75 of 113 PageID #:80




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 76 of 113 PageID #:81




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 77 of 113 PageID #:82




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 78 of 113 PageID #:83




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 79 of 113 PageID #:84




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 80 of 113 PageID #:85




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 81 of 113 PageID #:86




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 82 of 113 PageID #:87




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 83 of 113 PageID #:88




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 84 of 113 PageID #:89




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 85 of 113 PageID #:90




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 86 of 113 PageID #:91




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 87 of 113 PageID #:92




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 88 of 113 PageID #:93




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 89 of 113 PageID #:94




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 90 of 113 PageID #:95




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 91 of 113 PageID #:96




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 92 of 113 PageID #:97




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 93 of 113 PageID #:98




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 94 of 113 PageID #:99




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 95 of 113 PageID #:100




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 96 of 113 PageID #:101




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 97 of 113 PageID #:102




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 98 of 113 PageID #:103




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 99 of 113 PageID #:104




                                                                      EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 100 of 113 PageID #:105




                                                                       EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 101 of 113 PageID #:106




                                                                       EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 102 of 113 PageID #:107




                                                                       EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 103 of 113 PageID #:108




                                                                       EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 104 of 113 PageID #:109




                                                                       EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 105 of 113 PageID #:110




                                                                       EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 106 of 113 PageID #:111




                                                                       EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 107 of 113 PageID #:112




                                                                       EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 108 of 113 PageID #:113




                                                                       EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 109 of 113 PageID #:114




                                                                       EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 110 of 113 PageID #:115




                                                                       EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 111 of 113 PageID #:116




                                                                       EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 112 of 113 PageID #:117




                                                                       EXHIBIT 1
Case: 1:20-cv-07132 Document #: 1-1 Filed: 12/02/20 Page 113 of 113 PageID #:118




                                                                       EXHIBIT 1
